DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 12-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al (US 2007/0114261), hereinafter Ortiz.

Regarding claim 1, Ortiz discloses a tool assembly (Fig. 1, item 700) for leak resistant dissection of tissue comprising:
A cartridge assembly (Fig. 1, item 300) including a cartridge body (Fig. 10, item 212) defining a first longitudinal axis (Fig. 3, item 800) and having a linear longitudinal portion (See annotated Fig. 3 below) and a linear transverse portion (see annotated Fig. 3 below, linear transverse portion is linear), the linear transverse portion being contiguous with and positioned distally of the longitudinal portion, the cartridge defining a central knife slot (Fig. 3, item 312) and at least one row of  staple receiving pockets (Fig. 3, item 340) positioned on each side of the knife slot; 
An anvil (Fig. 1, item 200) positioned along the first longitudinal axis and having a linear longitudinal portion and a linear transverse portion (see annotated Fig. 2 below), the linear transverse portion of the anvil being supported adjacent to the cartridge assembly and defining an anvil knife slot (Fig. 3, item 312) that is aligned with the central knife slot of the cartridge body and at least one row of staple deforming depressions (Para. 0026) positioned on each side of the anvil knife slot; and
Wherein a length of the longitudinal portions of the cartridge body and the anvil is an adjustable portion of the overall length of the tool assembly (Para. 0027, the jaw flexing members 520, 530 can bend the jaw of the end effector, which adjusts the angle of the jaw which in turn adjusts the length of the longitudinal portions of the jaw).
Examiner notes that it is unclear from the drawings what percentage of the overall length the longitudinal portion is.  However, the length of the longitudinal portions is adjustable by adjusting the angle of the curved portion of the end effector using the jaw flexing members (Para. 0027).  Therefore, it would have been obvious to a person of ordinary skill in the art to adjust the length of the longitudinal portions to be 80 percent of the overall length.
Additionally, it would have been obvious matter of design to adjust the length of the longitudinal portions to be at least 80 percent of the overall length of the tool assembly, since Applicant has not disclosed that said limitation of the longitudinal portions making up 80 percent of the overall length solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz.

    PNG
    media_image1.png
    380
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    429
    media_image2.png
    Greyscale

Regarding claim 2, Ortiz discloses wherein the central knife slot and the at least one row of staple receiving pockets extend along at least a portion of the linear transverse portion of the cartridge body (Fig. 3).

Regarding claim 3, Ortiz discloses wherein the anvil knife slot and the at least one row of staple deforming depressions extend along at least a portion of the linear transverse portion of the anvil (Fig. 2).


Regarding claim 6, Ortiz discloses wherein the linear transverse portions of the cartridge and anvil define a second longitudinal axis, the first longitudinal axis and the second longitudinal axis defining an angle β (see annotated Fig. 3 below).

    PNG
    media_image3.png
    411
    495
    media_image3.png
    Greyscale


Regarding claim 7, Ortiz discloses wherein angle β is between 15 degrees and 60 degrees (Para. 0027, lines 10-15).

Regarding claim 8, Ortiz discloses wherein angle β is between 30 degrees and 45 degrees (Para. 0027, lines 10-15).

Regarding claim 9, Ortiz discloses the tool assembly wherein the distal end of the central knife slot is spaced outwardly from the longitudinal axis a distance X (Fig. 3).
However, Ortiz does not expressly disclose that the distance X is between 2mm and 10 mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 2mm and 10mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz.

Regarding claim 10, Ortiz does not expressly disclose that X is between 4mm and 8mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 4mm and 8mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz. 

Regarding claim 12, Ortiz discloses wherein the linear transverse portions of the cartridge body and anvil form a corner between the linear transverse portions and the longitudinal portions of the cartridge body and anvil (Figs. 2 and 3).

Regarding claim 13, Ortiz discloses a surgical stapling device (Fig. 1, item 100) comprising:
A body portion (Fig. 1, item 600); and
A tool assembly (Fig. 1, item 700) coupled to the distal end of the body portion, the tool assembly comprising:
A cartridge assembly (Fig. 1, item 300) including a cartridge body (Fig. 10, item 212) defining a first longitudinal axis (Fig. 3, item 800) and having a linear longitudinal portion and linear transverse portion (see annotated Fig. 3 below), the linear transverse portion being contiguous with and positioned distally of the longitudinal portion, the cartridge defining a central knife slot (Fig. 3, item 312) and at least one row of staple receiving pockets (Fig. 3, item 340) positioned on each side of the knife slot;
An anvil (Fig. 1, item 200) positioned along the first longitudinal axis having a linear longitudinal portion and a linear transverse portion (see annotated Fig. 2 below), the linear transverse portion of the anvil being supported adjacent to the cartridge assembly and defining an anvil knife slot (Fig. 3, item 312) that is aligned with the central knife slot of the cartridge body and at least one row of staple deforming depressions (Para. 0026) positioned on each side of the anvil knife slot;
Wherein a length of the longitudinal portions of the cartridge body and the anvil is an adjustable portion of the overall length of the tool assembly (Para. 0027, the jaw flexing members 520, 530 can bend the jaw of the end effector, which adjusts the angle of the jaw which in turn adjusts the length of the longitudinal portions of the jaw).
Examiner notes that it is unclear from the drawings what percentage of the overall length the longitudinal portion is.  However, the length of the longitudinal portions is adjustable by adjusting the angle of the curved portion of the end effector using the jaw flexing members (Para. 0027).  Therefore, it would have been obvious to a person of ordinary skill in the art to adjust the length of the longitudinal portions to be 80 percent of the overall length.
Additionally, it would have been obvious matter of design to adjust the length of the longitudinal portions to be at least 80 percent of the overall length of the tool assembly, since Applicant has not disclosed that said limitation of the longitudinal portions making up 80 percent of the overall length solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz.

Regarding claim 14, Ortiz discloses wherein the central knife slot and the at least one row of staple receiving pockets extend along at least a portion of the linear transverse portion of the cartridge body (Fig. 3).

Regarding claim 15, Ortiz discloses wherein the anvil knife slot and the at least one row of staple deforming depressions extend along at least a portion of the linear transverse portion of the anvil (Fig. 2).

Regarding claim 16, Ortiz discloses wherein the linear transverse portions are curvilinear (Figs. 2 and 3).

Regarding claim 17, Ortiz discloses wherein the linear transverse portions of the cartridge and anvil define a radius of curvature (Figs. 2 and 3) (Para 0028).

Regarding claim 18, Ortiz discloses wherein the linear transverse portions of the cartridge body and anvil defines a second longitudinal axis (See above annotated Fig. 3), the first longitudinal axis and the second longitudinal axis defining an angle β (Fig. 3).

Regarding claim 19, Ortiz discloses wherein angle β is between 15 degrees and 60 degrees (Para. 0027, lines 10-15).

Regarding claim 20, Ortiz discloses wherein angle β is between 30 degrees and 45 degrees (Para. 0027, lines 10-15).

Regarding claim 21, Ortiz discloses the tool assembly wherein the distal end of the central knife slot is spaced outwardly from the longitudinal axis a distance X (Fig. 3).
However, Ortiz does not expressly disclose that the distance X is between 2mm and 10mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 2mm and 10mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz. 

Regarding claim 22, Ortiz does not expressly disclose that X is between 4mm and 8mm.
It would have been obvious matter of design to have the distance between the distal end of the central knife slot and the longitudinal axis be between 4mm and 8mm, since applicant has not disclosed that said limitation solves any stated problems or is for any particular purpose and it appears that the claimed invention would perform equally well with that of Ortiz. 

Regarding claim 24, Ortiz discloses wherein the linear transverse portions of the cartridge body and the anvil form a corner between the linear transverse portions and the longitudinal portions (Figs. 2 and 3).

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that Ortiz does not disclose a cartridge assembly and an anvil assembly having a linear transverse portion, Examiner disagrees.  Fig. 3 of Ortiz shows the transverse portion (outlined in annotated Fig. 3 above) is linear along at least one portion of the transverse portion.  Additionally, annotated Fig. 3 of Ortiz above shows the second longitudinal axis of the linear transverse portion, further demonstrating the transverse portion of the cartridge assembly and anvil assembly is linear.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731